


Exhibit 10.2
CONFIDENTIAL TREATMENT REQUESTED


Confidential material has been separately filed with the Securities and Exchange
Commission under an application for confidential treatment. Terms for which
confidential treatment has been requested have been omitted and marked with an
asterisk [*]


SUPPLEMENTAL CONFIRMATION


September 17, 2013


To:     Dollar Tree, Inc.
500 Volvo Parkway
Chesapeake, VA 23320
Attn:     Roger W. Dean, Vice President – Treasurer
Facsimile: 757-321-5111


From:
JPMorgan Chase Bank, National Association
P.O. Box 161
60 Victoria Embankment
London EC4Y 0JP
England

Re: Issuer Collared Forward Repurchase Transaction
The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between J.P. Morgan Securities LLC,
as agent for JPMorgan Chase Bank, National Association, London Branch
(“JPMorgan”), and Dollar Tree, Inc. (“Counterparty” and together with JPMorgan,
the “Contracting Parties”) on the Trade Date specified below. This Supplemental
Confirmation is a binding contract between JPMorgan and Counterparty as of the
relevant Trade Date for the Transaction referenced below.
1.This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation dated as of September 17, 2013 (the “Master
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time. All provisions contained in the Master Confirmation govern this
Supplemental Confirmation except as expressly modified below.
2.    The terms of the Transaction to which this Supplemental Confirmation
relates are as follows:
Trade Date:
September 17, 2013

Calculation Period Start Date:
September 19, 2013

Scheduled Termination Date:
[*] (or if such date is not an Exchange Business Day, the next following
Exchange Business Day), as the same may be postponed pursuant to the provisions
of the Master Confirmation, subject to JPMorgan’s right to accelerate the
Termination Date to any date on or after the First Acceleration Date.

First Acceleration Date:
[*]

Hedge Threshold Price:
USD [*]

Initial Shares:
4,477,879





--------------------------------------------------------------------------------




CONFIDENTIAL TREATMENT REQUESTED


Confidential material has been separately filed with the Securities and Exchange
Commission under an application for confidential treatment. Terms for which
confidential treatment has been requested have been omitted and marked with an
asterisk [*]


Prepayment Amount:
USD 500,000,000



Minimum Shares:
As set forth in the Trade Notification, to be a number of shares equal to (a)
the Prepayment Amount divided by (b) 110% of the Hedge Period Reference Price.

Maximum Shares:
As set forth in the Trade Notification, to be a number of shares equal to (a)
the Prepayment Amount divided by (b) 95% of the Hedge Period Reference Price.

Forward Price Adjustment
Amount:
USD [*]

3.    Counterparty represents and warrants to JPMorgan that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during the four full calendar weeks immediately preceding the
Trade Date other than through JPMorgan.
4.    This Supplemental Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Supplemental Confirmation by signing and
delivering one or more counterparts.
[Remainder of Page Intentionally Left Blank]




--------------------------------------------------------------------------------






Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Supplemental Confirmation and returning it to us.
Yours sincerely,
J.P. MORGAN SECURITIES LLC, as agent for
JPMorgan Chase Bank, National Association,
London Branch




By:     /s/ Sudheer Tegulapalle        
Name:    Sudheer Tegulapalle
Title:    Executive Director








Confirmed as of the date first above written:


DOLLAR TREE, INC.




By:     /s/ Kevin S. Wampler        
Name:    Kevin Wampler
Title:    Chief Financial Officer






